Bigelow, C. J.
We can see no good reason for giving to the language of the statute, under which this action was brought, (Rev. Sts. c. 58, § 13,) the restricted meaning for which the defendant contends. It is general in its terms, and was doubtless intended to provide a remedy c-o-extensive with the mischief, which any person might sustain by reason of any act of a dog, which occasioned injury to him or his property, as well as to inflict a penalty on the owner or keeper for harboring an animal of evil propensities. We do not mean'to say that any liability' would be incurred for an accident or injury caused by the mere presence or passing of a dog, when no act is done or attack made by him; as, for instance, where a horse is frightened merely by seeing a dog lying or running in the street. In such *193case, the dog would be only the passive cause of the injury. But when, as in the present case, the injury happens in consequence of the direct attack of the dog on the plaintiff’s horse, the mode in which it is made is wholly immaterial, whether by jumping and barking, or by an actual assault. In either case, the act of the dog is the efficient and proximate cause of the injury.
This case does not resemble the case of Marble v. Worcester, 4 Gray, 395. There a much greater interval of time and space intervened between the alleged cause of the injury and the actual occurrence of the accident which caused the damage, so that it was impossible to say with certainty, that the defect in the highway was the direct and proximate cause of the injury. Such is not the case here. The fright of the horse and the consequences which immediately followed were caused solely and proximately by the attack of the dog.

Exceptions overruled.